UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK.

 

LORI POLER,
Plaintiff, 18-CV-1298
V. DECISION AND ORDER
COMMISSIONER OF SOCIAL SECURITY,
Defendant.
INTRODUCTION

Plaintiff Lori Poler brought this action pursuant to Title XVI of the Social Security Act
(the “Act”) seeking review of the final decision of the Commissioner of Social Security (“the
Commissioner”) denying her application for supplemental security income (“SSI”). ECF No. 1.
Presently before the Court are the parties’ competing motions for judgment on the pleadings. ECF
Nos. 14, 17. For the reasons that follow, Plaintiff’s motion for judgment on the pleadings (ECF
No. 14) is GRANTED, the Commissioner’s motion (ECF No. 17) is DENIED, and the matter is
REMANDED for further administrative proceedings.

BACKGROUND

On August 26, 2014, Plaintiff filed an application for SSI alleging disability beginning on
December 22, 2008. Administrative Record, ECF No. 9 (“Tr.”), at 577-85. After the application
was denied, Plaintiff timely requested a hearing. Tr. at 469-71.

On October 20, 2016, Plaintiff first appeared with her attorney, Jeanne Murray, Esq., and
testified at a hearing before Administrative Law Judge Sharon Seeley (“the ALJ”). Tr. at 1524-
82. Because a Vocational Expert (“VE”) could not be reached by telephone, the hearing was
rescheduled. The hearing eventually took place on July 24, 2017, and Esperanza Distefano, the

VE, testified at the hearing. Tr. at 432-41. The ALJ issued an unfavorable decision on October
13, 2017. Tr. at 398-17. Plaintiff then timely requested review by the Appeals Council and
submitted several hundreds of pages of additional medical records for its consideration. Tr. at. 6-
188, 191-94. On September 28, 2018, the Appeals Council denied review of the records because
they did not show a reasonable probability that their review would change the outcome of the
ALJ’s decision (records dated April 17, 2009 through December 21, 2017), and because they did
not relate to the period at issue (records dated January 3, 2018 through July 12, 2018). Tr. at 2.
The Appeals Council’s denial made the ALJ’s decision the final decision of the Commissioner.
Tr. at 1-4. Plaintiff subsequently filed this lawsuit.
LEGAL STANDARD

I. District Court Review

The scope of this Court’s review of the ALJ’s decision denying benefits to Plaintiff is
limited. It is not the function of the Court to determine de novo whether Plaintiff is disabled. Brault
v. Soc. Sec. Admin., Comm ’r, 683 F.3d 443, 447 (2d Cir. 2012). Rather, so long as a review of the
administrative record confirms that “there is substantial evidence supporting the Commissioner’ s
decision,” and “the Commissioner applied the correct legal standard,” the Commissioner’s
determination should not be disturbed. Acierno v. Barnhart, 475 F.3d 77, 80-81 (2d Cir. 2007),
cert. denied, 551 U.S. 1132 (2007). “Substantial evidence is more than a mere scintilla. It means
such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”
Brault, 683 F.3d at 447-48 (internal citation and quotation marks omitted). “Even where the
administrative record may also adequately support contrary findings on particular issues, the ALJ’s
factual findings must be given conclusive effect so long as they are supported by substantial

evidence.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (internal quotation marks omitted).
I. Disability Determination

An ALJ must follow a five-step sequential evaluation to determine whether a claimant is
disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467, 470-71
(1986). At step one, the ALJ must determine whether the claimant is engaged in substantial
gainful work activity. See 20 C.F.R. § 404.1520(b).! If so, the claimant is not disabled. If not,
the ALJ proceeds to step two and determines whether the claimant has an impairment, or
combination of impairments, that is “severe” within the meaning of the Act, meaning that it
imposes significant restrictions on the claimant’s ability to perform basic work activities. Id. §
404.1520(c). If the claimant does not have a severe impairment or combination of impairments,
the analysis concludes with a finding of “not disabled.” Ifthe claimant does, the ALJ continues
to step three.

At step three, the ALJ examines whether a claimant’s impairment meets or medically
equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the
“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a
Listing and meets the durational requirement, id. § 404.1509, the claimant is disabled. If not, the
ALJ determines the claimant’s residual functional capacity (“RFC”), which is the ability to
perform physical or mental work activities on a sustained basis, notwithstanding limitations
for the collective impairments. See id. § 404.1520(e)-(f).

The ALJ then proceeds to step four and determines whether the claimant’s RFC permits
him or her to perform the requirements of his or her past relevant work. 20 C.F.R. § 404.1520(f).
If the claimant can perform such requirements, then he or she is not disabled. /d If he or she

cannot, the analysis proceeds to the fifth and final step, wherein the burden shifts to the

 

! Because the DIB and SSI regulations mirror each other, the Court only cites the DIB regulations. See Chico v.
Schweiker, 710 F.2d 947, 948 (2d Cir. 1983).
Commissioner to show that the claimant is not disabled. Jd. § 404.1520(g). To do so, the
Commissioner must present evidence to demonstrate that the claimant “retains a residual
functional capacity to perform alternative substantial gainful work which exists in the national
economy” in light of his or her age, education, and work experience. See Rosa v. Callahan, 168
F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted); see also 20 C.F.R. § 404.1560(c).
DISCUSSION

I. The ALJ’s Decision

At step one of the sequential analysis, the ALJ found that Plaintiff had not engaged in
substantial gainful activity since the alleged onset date of August 28, 2014. Tr. at 400. At step
two, the ALJ found that Plaintiff suffered from several severe impairments: degenerative disc
disease and spondylosis of the cervical spine; mild bilateral carpal tunnel syndrome; right
chondromalacia patella status post right knee arthroscopic chondroplasty; asthma; bipolar
disorder; and generalized anxiety disorder. Tr. at 401. The ALJ proceeded to the third step of the
analysis and found that the severity of Plaintiff's impairments did not meet or equal the criteria of
any listing. Tr. at 402. The ALJ then determined that Plaintiff retained the RFC to perform
sedentary work with several limitations. Tr. at 403. Specifically, she found that Plaintiff could
alternate between sitting and standing while remaining on task; frequently handle, finger, feel, and
reach overheard with her bilateral upper extremities, and work in an environment with no exposure
to smoke, fumes, or other irritants. Jd. The ALJ further determined that Plaintiff can understand,
remember, carry out simple, routine, and repetitive tasks, and maintain attention and concentration
sufficient for such tasks. Lastly, the ALJ found that Plaintiff can work in an environment with no

supervisory responsibilities or independent decision-making, have no more than minimal changes
in work process, routines or setting, and only occasional interaction with coworkers and the general
public. Jd.

At step four, the ALJ found that Plaintiff did not have past relevant work. Tr. at 416. The
ALJ then proceeded to step five, where she determined that there were jobs in the national
economy that a person of Plaintiff's age, education and work experience could perform, such as a
document preparer, table worker, cutter and paster, and surveillance system monitor. Tr. at 416-
17. Accordingly, the ALJ concluded that Plaintiff was not disabled.
IL. Analysis

Following the ALJ’s decision, Plaintiff submitted hundreds of pages of medical records to

the Appeals Council, which denied review based on the fact that there was no reasonable
probability that the records would change the outcome of the ALJ’s decision and because they did
not relate to the period at issue. Tr. at. 2. Plaintiff argues that it was error for the Appeals Council
to deny review of records dated January 3, 2018 through July 12, 2018, which contained evidence
of her diagnoses of fibromyalgia and latest carpal tunnel surgery, solely on the basis of timing.
ECF No. 14-1 at 14-172 Plaintiff submits that such records were new, material, related to the
period at issue, and evidenced her diagnosis of fibromyalgia, the absence of which the ALJ
referenced in concluding that fibromyalgia was a non-medically determinable impairment.
Plaintiff also argues that these records demonstrate that both Plaintiff's fibromyalgia and carpal
tunnel impairment were more serious than the ALJ had originally thought. Jd. The Commissioner

objects, arguing that Plaintiffs records lacked significance and that they would not have changed

 

2 Plaintiff has identified several additional reasons why she contends the matter should be remanded. ECF No. 10-1.
However, because the Court has determined, for the reasons that follow, that remand of this matter for further
administrative proceedings is necessary, it declines to address Plaintiff's remaining arguments. See Bell v. Colvin, No.
5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining to address Plaintiff's remaining
arguments “devoted to the question whether substantial evidence supports various determinations made by [the] ALJ”
where the court had already determined that remand was warranted).

5
the outcome of the ALJ’s highly restrictive RFC, which accounted for Plaintiff's symptoms
associated with the carpal tunnel syndrome and her alleged fibromyalgia. ECF No. 17-1 at 13-14.

The Appeals Council must consider additional evidence that a claimant submits after the
ALJ’s decision if it is new, material, and relates to the period on or before the ALJ’s decision.” 20
C.F.R. § 416.1470 (a)(5), (b); see also Hollinsworth v. Colvin, No. 15-CV-543-FPG, 2016 WL
5844298, at *3 (W.D.N.Y. Oct. 6, 2016). Evidence is “new” “when it has not been considered
previously in the administrative process.” Pferrer-Tuttle v. Colvin, No. 1:1-CV-00727(MAT),
2015 WL 5773524, at *5 (W.D.N.Y. Sept. 30, 2015). Here, the post-hearing treatment records
from University of Buffalo Neurosurgery and Niagara Falls Memorial Medical Center submitted
by Plaintiff to the Appeals Council were “new” because they did nor exist until after the ALJ’s
decision, and, as such, were not merely cumulative of other evidence in the record.

Evidence is “material” when “it is relevant to the claimant’s condition during the time
period for which benefits were denied and probative, meaning there is a reasonable probability
that it would have influenced the Commissioner to decide the claimant’s application differently.”
Pennetta v. Comm r of Soc. Sec., No. 18-CV-6093-FPG, 2019 WL 156263, at *3 (W.D.N_Y. Jan.
10, 2019) (internal citations omitted); see also Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004)
(“The concept of materiality requires, in addition, a reasonable possibility that the new evidence
would have influenced the [Commissioner] to decide claimant's application differently.”)

Here, the Court finds that treatment records of Dr. Wong at University of Buffalo
Neurosurgery were material because had the ALJ considered them, a reasonable probability exists
that the ALJ’s decision might have been different, particularly in light of her step two
determination. In her decision, the ALJ determined that “the medical evidence in the record does

not establish a diagnosis of fibromyalgia in accordance with the requirements of SSR 12-2p.” Tr.
at 401. Social Security Ruling (“SSR”) 12-2p establishes the guidelines for an ALJ to determine
whether a claimant’s fibromyalgia is a medically determinable impairment, and, if so, to consider
its symptoms in connection with the claimant’s disability application. SSR 12-2P, 2012 WL
3104869, at * 2-3 (SSA July 25, 2012). It specifically provides that in making her determination,
the ALJ cannot solely rely on a diagnosis of fibromyalgia, and must also have the evidence
documenting a physician’s review of the claimant’s medical history and records of a physical exam
conducted in accordance with one of the two criteria for diagnosing fibromyalgia set by the
Commissioner.’ Id.

Here, Dr. Wong’s treatment records indicate that Plaintiff's symptoms of generalized pain
were consistent with the diagnosis of fibromyalgia. Tr. at 195-96. She identified multiple points
of tenderness in Plaintiff's neck, upper and lower back, arms, and legs that Plaintiff demonstrated
during her examination, and indicated that Plaintiff tested positive for such symptoms of
fibromyalgia as weight loss, night sweats, fatigue, weakness, shortness of breath, wheezing,
nausea, vomiting, difficulty swallowing and urinating, pain and stiffness of joints, arthritis, muscle
weakness, numbness, headaches, depression, and anxiety. Tr. at 195. While determining that
Plaintiff's symptoms were consistent with fibromyalgia, cervical disc degeneration, and cervical

spondylosis, Dr. Wong specifically distinguished Plaintiff's fibromyalgia-related symptoms from

 

3 The first set of criteria used by an ALJ to consider whether fibromyalgia is a medically determinable impairment is
based on the 1990 American College of Rheumatology (“ACR”) Criteria for the Classification of Fibromyalgia, which
provides that the ALJ may find a claimant’s fibromyalgia to be a medically determinable impairment if the claimant
demonstrates a history of: (1) widespread pain in all quadrants of the body that has persisted for at least three months,
(2) at least eleven positive bilateral tender points found during claimant’s physical examination, and (3) evidence that
other disorders that could cause similar symptoms, signs, or co-occurring conditions were excluded. SSR 12-2P, 2012
WL 3104869, at *2-3 (SSA July 25, 2012).

The second set is based on the 2010 ACR Preliminary Diagnostic Criteria, which provides that the record
must show a history of: (1) widespread pain, (2) repeated manifestations of six or more fibromyalgia symptoms,
especially manifestations of fatigue, cognitive or memory problems (“fibro fog”), waking unrefreshed, depression,
anxiety disorder, or irritable bowel syndrome; and (3) evidence that other disorders that could cause these repeated
manifestations of symptoms, signs, or co-occurring conditions were excluded. Jd.
her pains associated with the other impairments by noting that Plaintiff's symptoms of generalized
pains were secondary to Plaintiff's fibromyalgia. Tr. at 196. In addition to diagnosing Plaintiff
with fibromyalgia, Dr. Wong’s records are significant because they discuss the effect of Plaintiff s
pain caused by fibromyalgia on her functioning. Tr. at. 194. Therefore, Dr. Wong’s diagnosis of
fibromyalgia, together with her examination notes describing multiple tender points and Plaintiffs
symptoms specific to fibromyalgia, satisfy at least one of the criteria for diagnosis of fibromyalgia
required by SSR 12-2p. As such, instead of lacking significance as the Commissioner suggests,
such records could have had the exactly opposite effect on Plaintiffs disability claim by
influencing the ALJ to find Plaintiff's fibromyalgia a medically determinable impairment.

This is particularly important because by finding that fibromyalgia was not a medically
determinable impairment in step two of the sequential analysis, the ALJ had no legal basis upon
which to find whether fibromyalgia was severe or non-severe, and as such, was unable to consider
Plaintiff's statements about her symptoms and limitations in light of her fibromyalgia diagnosis.
See 20 C.F.R. §416.920(a)(4)(ii)) “Lo]nly medically determinable impairments may be considered
severe or non-severe”); Cooper v. Comm’r of Soc. Sec., No. 17-CV-1058-MJR, 2019 WL
1109573, at *5 (W.D.N.Y. Mar. 11, 2019) (“{A]n ALJ may credit a claimant’s statements about
her symptoms and functional limitations only if the impairment to which they relate is medically
determinable.”). This is precisely why the Commissioner’s argument that the lack of evidence to
substantiate fibromyalgia did not prevent the ALJ from considering Plaintiffs complaints of pain
and assigning specific limitations associated with it is flawed. “[B]ecause the ALJ concluded that
[Plaintiff s] fibromyalgia is not a medically determinable impairment, she had no basis to credit
[Plaintiff's] statements regarding her fibromyalgia-related symptoms in the remainder of her

decision.” Jd. As a result, the ALJ did not credit such symptoms, nor incorporate any related
limitations associated with fibromyalgia into her RFC determination, despite substantial evidence
in the record of Plaintiff suffering from multiple fibromyalgia symptoms.* See, e.g., Tr. at 11-12,
31, 39, 66-72, 82-87, 90-91, 104, 116-17, 144, 174, 177, 191, 194, 197, 184, 216, 223-26, 260,
267, 671, 673-79, 687-88, 711, 713, 716, 719, 722-23, 727-28, 732, 734-35, 737, 739, 745-46,
757, 764, 803, 806-07, 831-34, 843, 850, 853, 857, 1030, 1034, 1036-37, 1039, 1050, 1052, 1057,
1063, 1067, 1068, 1070-72, 1075-76, 1096, 1100, 1117, 1121, 1130-32, 1140-47, 1152, 1158,
1167-68, 1171-73, 1175, 1179, 1183, 1347, 1366, 1376, 1383, 1388, 1394 (treatment records
demonstrating Plaintiff's complaints of chronic, throbbing and intermittent pain throughout her
body; bilateral knee pain; radiating shoulder, low back and neck pain; back pain with sciatica;
stabbing low back pain causing numbness in Plaintiff's lower extremities; extreme pain from
elbows to hands; pain level ranging from 6/10 to 10/10; joint pain; urinary retention; weight gain
and loss; night sweats; chills; nausea; vomiting; diarrhea; chest pains; severe depression; anxiety;
insomnia; memory loss; and records demonstrating Plaintiffs intake of Lyrica and Gabapentin’);
Tr. at 69, 166, 174, 178, 197, 727-28, 808, 814, 825, 834, 841, 1046, 1060, 1117, 1180, 1366
(records discussing aggravation of Plaintiff's symptoms by sitting, walking, standing, lying down

and requiring her to wear a brace when walking); Tr. at 1526, 1539-40, 1542-43, 1546-47, 1551-

 

4 SSR 12-2p indicates that the ALJ may consider “somatic symptoms” in making a determination whether
fibromyalgia is a medically determinable impairment, which include “muscle pain, irritable bowel syndrome, fatigue
or tiredness, thinking or remembering problems, muscle weakness, headache, pain or cramps in the abdomen,
numbness or tingling, dizziness, insomnia, depression, constipation, pain in the upper abdomen, nausea, nervousness,
chest pain, blurred vision, fever, diarrhea, dry mouth, itching, wheezing, Raynaud's phenomenon, hives or welts,
ringing in the ears, vomiting, heartburn, oral ulcers, loss of taste, change in taste, seizures, dry eyes, shortness of
breath, loss of appetite, rash, sun sensitivity, hearing difficulties, easy bruising, hair loss, frequent urination, or bladder
spasms.” SSR 12-2P, at *3.

> “Gabapentin . .. is sometimes helpful in reducing fibromyalgia symptoms, while .. . . Lyrica was the first drug
approved by the Food and Dmg Administration to treat fibromyalgia.” https://(www.mayoclinic.org/diseases-
conditions/fibromyalgia/diagnosis-treatment/drc-20354785 (last visited on April 9, 2020). The record contains
numerous references of Plaintiff taking Gabapentin, but not receiving significant relief from it, and requesting refills
of Lyrica prescription to manage her fibromyalgia. Tr. at 143, 149, 152, 156-58, 162-66, 171, 174, 929.

9
52, 1554-57, 1562-63, 1576-77 (hearing testimony about Plaintiff's limited daily activities and
inability to work due to fibromyalgia, carpal tunnel syndrome, neck pain, and other symptoms).

Importantly, the record contains several references to fibromyalgia diagnosis that the ALJ
completely ignored in her analysis. Tr. at 45, 60, 1097, 1100, 1347, 1375, 1386. Most notable of
them are treatment notes of Plaintiff's then primary care provider, Kathleen Ventry, NP,
(“Ventry”), who on January 27, 2016 found that Plaintiff had 14 out of 18 tender points, and stated
that she would consider a diagnosis of fibromyalgia if the results of MRI testing of Plaintiff's spine
were negative for disc herniation, stenosis, or narrowing. Tr. at 1068. Following the visit, Plaintiff
underwent an MRI testing of her spine, which did not reveal any abnormalities. Tr. at 831. When
Plaintiff returned to Ventry’s office on March 3, 2016 to discuss the MRI results, Ventry, while
noting Plaintiff's existing pain and lack of relief from Gabapentin, did not address Plaintiff's
diagnosis of fibromyalgia, and, instead, suggested that Plaintiff seek pain management referral.
Tr. at 834.

As for the records of Plaintiffs carpal tunnel release surgery on her right wrist, the Court
finds that they too are “material” because they relate to Plaintiff's mild bilateral carpal tunnel
syndrome, which the ALJ found to be severe. Tr. at 401. The ALJ determined that Plaintiff was
able to perform sedentary work and could “frequently handle, finger, feel and reach overhead with
the bilateral upper extremities.” Tr. at 403. Because “[m]ost unskilled sedentary jobs require good
use of the hands and fingers for repetitive hand-finger actions[,]” see SSR 83-10, 1983 WL 31251,
at *5 (SSA Jan. 1, 1983), and because they define “frequent” as something that occurs from one-
third to two-thirds of the time, id., a reasonable probability exists that the ALJ’s decision about
Plaintiff's ability to frequently handle, finger and feel with her upper extremities could have been

different had the Appeals Council considered evidence of Plaintiffs latest carpal tunnel surgery.

10
It was error for the Appeals Council to deny review of Plaintiff’ s records solely on the basis
of timing. The Second Circuit has held that medical evidence generated after an ALJ's decision
cannot be deemed irrelevant solely because of timing. Pollard, 377 F.3d at 193. This is because
“Te]xaminations and testing conducted after the ALJ's decision is rendered may still be relevant if
they clarify a pre-hearing disability and/or diagnoses.” Carrera v. Colvin, No. 1:13-cv-1414
(GLS/ESH), 2015 WL 1126014, at *8 (N.D.N.Y. Mar. 12, 2015) (citations omitted). Here, the
Court finds that the Appeals Council’s boilerplate and summary refusal to review records from
University at Buffalo Neurosurgery and Niagara Falls Memorial Medical Center because they did
not relate to the period at issue was erroneous. See Webster y. Colvin, 215 F. Supp. 3d 237, 242-
43 (W.D.N.Y. 2016) (“[T]the Appeals Council’s categorical refusal to consider new and material
evidence solely because it was created after the ALJ’s decision can constitute reversible error.”).
Although the new evidence consisted of treatment records generated after the ALJ rendered her
decision, this does not mean that they had no bearing on the ALJ’s evaluation of Plaintiffs claims.
To the contrary, Dr. Wong’s treatment records support many of Plaintiff’ s prior contentions, which
strongly suggest that her fibromyalgia was far more serious than previously thought. See
Sergenton v. Barnhart, 470 F.Supp.2d 194, 204 (E.D.N.Y. 2007) (remand was warranted to
consider post-hearing diagnostic evidence suggesting that the claimant's impairment was
substantially more severe than previously diagnosed).

As Dr. Bax’s records of Plaintiffs most recent carpal tunnel release surgery, these records
could demonstrate that Plaintiffs carpal tunnel impairment of the right wrist worsened over time,
and, thus, these records may be irrelevant to Plaintiff's carpal tunnel syndrome during the time for
which benefits were denied. Bluman v. Colvin, No. 15-CV-627-FPG, 2016 WL 5871346, at *4

(W.D.N_Y. Oct. 7, 2016) (“A post-determination diagnosis may indicate only a more recent onset

11
of disability” if Plaintiff's condition has worsened with time). “It is equally possible, however,
that the new evidence clarifies a pre-hearing disability and suggests that [Plaintiffs] condition was
more serious than previously thought during the relevant time period.” Jd. Specifically, while a
number of treatment records refer to the carpal tunnel impairment on Plaintiff's left wrist (Tr. at
45, 60, 87, 1168, 1171, 1188), the record, however, also shows that Plaintiff often complained
about having pain in her right wrist. Tr. at 60, 116, 208, 216, 257, 260, 1198, 1375, 1542.
Additionally, aside from Plaintiff's subjective complaints, the record contains the results of an
EMG testing showing the existence of mild bilateral carpal tunnel syndrome. Tr. at 1072, 1198.
Therefore, it is entirely possible that Plaintiffs carpal tunnel condition of her right wrist was more
serious that the ALJ previously thought. However, because of the Appeals Council’s cursory,
formulaic refusal to review Dr. Bax’s records simply because they were issued after the ALJ’s
decision, the Court cannot determine whether the new evidence relates to the period at issue. Thus,
remand is warranted to consider the evidence related to Plaintiff's latest carpal tunnel release
surgery. See Webster, 215 F. Supp. 3d at 243 (remand for consideration of new and material
evidence was necessary when the Court could not determine whether the records showed that
Plaintiff’ s back condition was more serious than previously thought).
CONCLUSION

For the foregoing reasons, Plaintiffs motion for judgment on the pleadings (ECF No. 14)
is hereby GRANTED, and the Commissioner’s motion for judgment on the pleadings (ECF No.
17) is DENIED. This case is hereby REMANDED to the Commissioner for further proceedings

consistent with this order. The Clerk of Court is directed to enter judgment and close the case.

Dated: April 14, 2020 vai : | (|
Rochester, New York
HON PANG P. GERACY, JR.
Chief Fudge United States/District Court

12
